CHIEF JUSTICE                                                                                    LISA MATZ
 CAROLYN WRIGHT                                                                            CLERK OF THE COURT
                                                                                               (214) 712-3450
JUSTICES                                                                                 theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                 GAYLE HUMPA
 DOUGLAS S. LANG                                                                         BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                          (214) 712-3434

                                          Court of Appeals
 ROBERT M. FILLMORE                                                                    gayle.humpa@5th.txcourts.gov
 LANA MYERS
 DAVID EVANS
 DAVID LEWIS                       Fifth District of Texas at Dallas                            FASCIMILE
                                                                                              (214) 745-1083
 ADA BROWN
                                           600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                               INTERNET
 BILL WHITEHILL                                 DALLAS, TEXAS 75202                  WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                  (214) 712-3400




                                                 January 28, 2015


       Patrick Bullock
       c/o Lois Montegomery
       3527 - 12th Avenue
       Moline, IL 61265



       RE:      Court of Appeals Number:      05-14-00560-CR
                Trial Court Case Number:      199-81610-2013

       Style: Patrick Lee Bullock
              v.
              The State of Texas


       _____       1.   The case has been submitted and is pending consideration.

       _____       2.   The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                        habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                        information.

       _____       3.   The Court has no record of an appeal on file in the above referenced name or trial
                        court number.

       _____       4.   Enclosed is a copy of the opinion in your appeal.

       _____       5.   This Court does not appoint counsel

       _____       6.   Neither the judges nor the staff of this Court can give legal advice. Therefore,
                        you may wish to contact your attorney; the trial court; or the State Counsel for
                        Offenders, Texas Department of Criminal Justice, P.O. Box 4005, Huntsville,
                        TX, 77342 for further information or assistance.
_____   7.   The Court does not have jurisdiction to compel the trial court to provide you with
             free copies of any of your trial court records. This Court does not provide free
             copies of any documents without prepayment of costs. Our charge is $.10 per
             page payable in advance by cashier’s check or money order.

_____   8.   Your case has been set for submission on

_____   9.   Our records reflect that the

__X___ 10. Enclosed please find the copies you requested of the Clerk’s Record and
           Reporter’s Record

_____   11. The cost for the copies you requested is



                                   Respectfully,

                                   /s/ Lisa Matz, Clerk of the Court




                                             2